The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.  Claims 1, 2, 3, 7, 13-15 and 18 are amended.  Claims 1-20 remained pending.

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-4, 6-8, 10-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundu et al. (US 2012/0321146, hereon Kundu) in view of Goncalves (US 7,909,248), and further in view of Kundu et al. (US 2006/0243798, hereon Kundu 798), and further in view of Kundu et al. (US 2008/0226129, hereon Kundu ‘129).

As to claims 1 and 13, Kundu teaches a system and method for verifying a non-scan item detected at a self-checkout terminal (abstract), comprising:
a video source comprising cameras (Fig. 1, video camera 220, par. 124) and in communication with a processor, wherein the video source generates a video feed by (par. 124: the monitor resources 220 (e.g., video cameras, video storage systems, image generators, etc.) produce images of events such as purchase of items, scanning of items, non-scanning of items passing through a scanner region of point of sale resources 210 (e.g., checkout lanes including point of sale terminal #1, point of sale terminal #2), shopping carts leaving the retail environment, etc. ), wherein the area of interest includes an transaction area around a self-checkout terminal including a bagging area of the self-checkout terminal (par. 124: the monitor resources 220 (e.g., video cameras, video storage systems, image generators, etc.) produce images of events such as purchase of items, scanning of items, non-scanning of items passing through a scanner region of point of sale);
a non-scan item detection module representing executable instructions, which when executed by the processor (Fig. 2, Analysis Engine 120), detects the non-scan item based on at least a portion of the video feed (par. 49, 124: the monitor resources 220 (e.g., video cameras, video storage systems, image generators, etc.) produce images of events such as purchase of items, scanning of items, non-scanning of items passing through a scanner region of point of sale resources 21) correlated with transaction data generated for a transaction by the self-checkout terminal (par. 131-132: comparison of the images and the corresponding point of sale transaction data);
the self-checkout terminal (Fig. 2, POS #1 & POS #2), in communication with the processor, equipped with a scanner, wherein the scanner detects an item being transacted at the self-checkout terminal during the transaction and generates the transaction data for the transaction (par. 123: scanner); and
(Fig. 6, alert 130) with a computerized user interface (Fig. 6, par. 126: devices that receives the alert messages), cause the processor to:
receive an alert in response to the non-scan item detection module detecting the non-scan item based on the non-scan item being detected in one of: in the bagging area, in a bag within the bagging area, in the shopping cart, outside the bagging area on a floor, and in an input area that is not designated for item collection (par. 124-126: The video event listener 110-2 receives a data feed 105-2 (e.g., video images, etc.) from monitor resources 220. In one embodiment, the monitor resources 220 (e.g., video cameras, video storage systems, image generators, etc.) produce images of events such as purchase of items, scanning of items, non-scanning of items passing through a scanner region of point of sale resources 210 (e.g., checkout lanes including point of sale terminal #1, point of sale terminal #2), shopping carts leaving the retail environment, etc.).
Although Kundu does not specifically teach detection of non-scan item when the non-scan item is in other areas not specifically designated for collection of a purchased item and other areas of interest. 
However, it would have been obvious to one having ordinary skill in the art at the time of filing to add more video cameras covering other areas of interest for monitoring of non-scan items, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Kundu does not specifically teach:

receive a response to the question, the response being inputted by a shopper via the computerized user interface; 
verify the alert by determining whether the alert is false-positive or not based on the received response; and 
compare a scanner count for a total number of scan items from the transaction data, the scan items were scanned by the scanner against an item count identified from the video feed and determine whether any possible fraudulent activity occurred when the item count exceeds the scanner count.  
In the field of endeavor, Goncalves teaches a self-checkout with visual recognition.  He goes on to teach a plurality of cameras used to detect customer fails or forgets to scan a product by capturing the product image to identify whether the product has been scanned.  When the identified product has not been scanned, the customer is presented on a touch screen display the product and its price asking the customer whether he/she wants to purchase the product.  Based on the customer response, the product is rung up (abstract, col. 6, lines 19-48).
It would have been obvious to one of ordinary skill in the art at the time of filing to include the features as taught by Goncalves within Kundu’s system in order to provide a reminder to the customer of a non-scanned product, and providing the customer assistance with the proper purchase procedure (Goncalves col. 6, lines 19-48).
Kundu in view of Goncalves does not teach compare a scanner count for a total number of scan items that were scanned by the scanner against an item count identified 
In the field of endeavor, Kundu 798 teaches, “A system detects a transaction outcome by obtaining video data associated with a transaction area and analyzing the video data to obtain at least one video transaction parameter concerning transactions associated with the transaction area. The transaction area can be a video count of items indicated in the video data as detected by an automated item detection algorithm applied to the video data. The system obtains at least one expected transaction parameter concerning an expected transaction that occurs in the transaction area, such as a scan count of items scanned at a point of sale terminal. The system automatically compares the video transaction parameter(s) to the expected transaction parameter(s) to identify a transaction outcome that may indicate fraudulent activity” (abstract, and par. 55-60).  
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of comparing number of scanned items against video recording detection count of items as taught by Kundu 798.  By comparing the video count to the transaction count, if the video count is different from the transaction count, the transaction monitor 32 can indicate a transaction outcome that represents suspicious activity, such as a fraudulent transaction or operator error (Kundu 798 par. 60). 
The combination above does not specifically teach:
The non-scan item detection further detects when the non-scan item is in the shopping cart by: comparing a model shopping cart image of the shopping cart and a current shopping cart image of the shopping cart obtained from the image; and 
In the field of endeavor, Kundu ‘129 teaches cart inspection for suspicious items in a shopping cart.  The system obtains video data originates from a video camera that monitors a transaction area.  Then analyzes the video data with target image associated with a transaction in the transaction area during a time of interest to determine high suspicion level for the transaction based on the analysis of the image of the cart provided in the video data (abstract, par. 98-100).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s system by including cart image analysis as taught by Kundu ‘129 in order to prevent item left within customer’s cart thereby not having to pay for the item (Kundu ‘129 par. 7).

As to claim 2, the combination teaches the system of claim wherein the non-scan item detection module detects the non-scan item based on the transaction data generated by the self-checkout terminal and correlated to the video (Kundu par. 122-123).

As to claim 3, the combination teaches the system of claim 1 wherein the non-scan item detection module detects the non-scan item by comparing a frame of the video to a model image (Kundu par. 146-147).



As to claim 6, the combination teaches the system of claim 5 wherein the attendant user device receives input from the attendant to assist the shopper with the alert (Kundu par. 61-63: attendant intervention to solve the issue at hand).

As to claim 7, the combination teaches the system of claim 1 further comprising a facial recognition system comprising facial recognition executable instructions, which when executed by the processor cause the processor to perform processing comprising identifying an identity of the shopper based on facial features of the shopper obtained from the video that is provided by the video source (Kundu par. 156: implementing face recognition).

As to claim 8, the combination teaches the system of claim 7 further comprising an alarm device, in communication with the self-checkout helper module, wherein the alarm device issues an alarm when the identified identity of the shopper is linked to a fraudulent activity (Kundu par. 153, 162-163).

As to claim 10, the combination teaches the system of claim 1 further comprising an alarm device, in communication with the self-checkout helper module, located at an 

As to claim 11, the combination teaches the system of claim 1 wherein the alert is at least one of visual message, text message, and audible message (Kundu par. 59, 85-86).

As to claim 12, the combination teaches the system of claim 1 wherein the area of interest further includes an area associated with a shopping cart of the shopper (Kundu par. 76: detection of retail items in the shopping cart that have not been recorded during the transaction; Kundu 798 par. 43).

As to claim 14, the combination teaches the method of claim 13 wherein the step of detecting the non-scan item comprises detecting the non-scan item based on a transaction data obtained by the self-checkout terminal and the video (Kundu par. 122-123).

As to claim 15, the combination teaches the method of claim 13 wherein the step of detecting the non-scan item comprises comparing a frame of the video to a model image (Kundu par. 146-147).



As to claim 18, the combination teaches the method of claim 13 further comprising, processing a facial recognition system comprising evaluating facial features of the shopper that are obtained from the video and identifying an identity of the shopper from the facial features (Kundu par. 156: implementing face recognition).

As to claim 20, the combination teaches the method of claim 13 further comprising the step of issuing an alarm, with an alarm device in communication with the self-checkout helper device, when the non-scan item is detected near an exit, wherein the alarm device is located at the exit of a store employing the self-checkout terminal (Kundu par. 59-61).

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundu et al. (US 2012/0321146, hereon Kundu) in view of Goncalves (US 7,909,248), Kundu 798 and Kundu ‘129,  and further in view of Migdal et al. (US 2017/0103266 A1, CON 14/139,731 date).

As to claim 5, the combination teaches the system of claim 1 further comprising an attendant user device in communication with the self-checkout helper module, 
The combination does not teach the alert is issue to the attendant user device if the alert is determined not to be a false-positive.
In the field of endeavor, Migdal teaches verification of fraudulent activities at self-checkout terminal.  He goes on to teach upon detection of a possible fraudulent activity, a request for validation through human validation.  Once the fraudulent activity confirmed to be valid, a request for intervention by sending an alert appearing on the self-checkout unit or an alert being sent to a self-checkout attendant notifying to intervene the transaction being processed at the self-checkout terminal (abstract, par. 65-67).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination teaching by including the features taught by Migdal for the purpose of reducing theft activities and false positive alerts of a fraudulent activities (Migdal par. 11-12). 

As to claim 17, the combination does not teach further comprising the step of issuing the alert to the computerized user interface, with the self-checkout helper device, if the alert is determined not to be a false-positive.
In the field of endeavor, Migdal teaches verification of fraudulent activities at self-checkout terminal.  He goes on to teach upon detection of a possible fraudulent activity, a request for validation through human validation.  Once the fraudulent activity confirmed to be valid, a request for intervention by sending an alert appearing on the 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination teaching by including the features taught by Migdal for the purpose of reducing theft activities and false positive alerts of a fraudulent activities (Migdal par. 11-12). 

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundu in view of Goncalves, Kundu 798 and Kundu ‘129, and further in view of Haibara (US 2010/0211471).

As to claims 9 and 19, the combination does not teach further comprising a motion detector equipped by the self-checkout terminal to detect a presence of the shopper entering in or exiting out the self-checkout terminal.
Haibara teaches using human detection sensor to detect the presence of a customer standing near the position for operating the POS terminal (abstract, par. 19, 30).
It would have been obvious to one of ordinary skill in the art at the time of filing to include the detection sensor as taught by Haibara with the combination’s system in order to activate certain operational features when customer is presence.

Response to Arguments
Applicant's arguments filed 10/19/2020 have been fully considered but they are not persuasive in view of new ground (s) of rejections.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-5167.  The examiner can normally be reached on Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AN T NGUYEN/Primary Examiner, Art Unit 2683